Citation Nr: 1035832	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  98-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States 
Army from September 1979 to September 1982.  Thereafter he was a 
member of the National Guard from August 1983 to January 2002; he 
served on active duty from August 1991 to September 1994, and 
from February 2000 to October 2000.  His last period of active 
duty included service in Bosnia in connection with Operation 
Joint Forge.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
located in Waco, Texas that, in part, denied the Veteran's claim 
of entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

In a March 2008 decision, the Board upheld the RO's denial of the 
appellant's service connection claim.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  The Court 
issued a Memorandum Decision, in February 2010, and, in part, 
vacated that portion of the Board's decision that denied the 
appellant's claim for service connection for PTSD.  The 
psychiatric disorder service connection issue on appeal was 
remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).

The appellant's VA medical treatment records and his Social 
Security Administration disability benefits records include 
diagnoses of psychosis NOS, paranoid schizophrenia, functional 
psychotic disorder, anxiety disorder, ethanol abuse, PTSD and 
pain disorder associated with psychological factors.  The Court, 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a 
case in which various psychiatric diagnoses had been rendered, 
pointed out that Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
cuts both ways and a lay claimant cannot be held to a 
hypothesized diagnosis - one he is incompetent to render when 
determining what his actual claim may be.  The Court found that 
VA should have considered alternative current conditions within 
the scope of the filed claim, and that diagnoses which arise from 
the same symptoms for which the claimant was seeking benefits do 
not relate to entirely separate claims not yet filed.  Rather, 
those diagnoses should have been considered to determine the 
nature of the claimant's current condition relative to the claim 
he did submit.  Thus, this appellant's claim should not be 
strictly limited to schizophrenia, PTSD, or anxiety disorder, 
etc. and other relevant psychiatric diagnoses should be 
considered on remand.

The Board notes that the Veteran's case stems from a rating 
decision issued by the Waco RO.  While the case was in appellate 
status, in April 2010, the Veteran asked that his case be 
transferred to the RO in Houston, Texas.  Therefore, the case 
will be REMANDED to the Houston RO.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the RO 
for action as described below.

A September 2003 psychiatric evaluation of the Veteran includes 
an Axis I diagnosis of PTSD.  Service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).  The Board notes that the diagnostic 
criteria for mental disorders, including those related to 
stressors, set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 
1994) (DSM-IV) have been adopted by VA.  38 C.F.R. § 4.125.  
According to the criteria, a diagnosis of PTSD requires that a 
veteran be exposed to a traumatic event and a response involving 
intense fear, helplessness, or horror.  A stressor involves 
exposure to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others and the 
person's response involved intense fear, helplessness, or horror.  
See Cohen v. Brown, supra.  The sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis of 
PTSD.  Id.  The occurrence of a stressor is an adjudicatory 
determination.

The Veteran's contention that he observed destroyed homes, 
injured people and the suffering of hungry and homeless people 
while he served on active duty in Bosnia provides the underlying 
basis for his claim of entitlement to service connection for 
PTSD.  The Court, in its February 2010 decision, indicated that 
the appellant's descriptions of stressor incidents in Bosnia 
reasonably could be corroborated by unit records reflecting the 
type of mission the unit performed.  

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  The Board notes the issuance of new 38 C.F.R. 
§ 3.304(f)(3) that relaxes the evidentiary standard for 
establishing in-service stressors in claims for posttraumatic 
stress disorder (PTSD).  This revision adds to the types of PTSD 
claims that VA will accept through credible lay testimony alone 
as being sufficient to establish occurrence of an in-service 
stressor without undertaking other development to verify the 
Veteran's account.  The primary effect of the amendment of 
38 C.F.R. § 3.304(f) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the Veteran's "fear of hostile military or terrorist 
activity."  In place of corroborating reported stressors, a 
medical opinion must instead be obtained from a VA, or VA 
contracted, psychiatrist or psychologist.  The regulation 
amendment has no impact on PTSD claims that arise out of in-
service diagnoses of PTSD, or PTSD stressors experienced during 
combat, internment as a prisoner-of-war, or as the result of non-
combat personal assault.  In this case, the RO needs to determine 
whether the appellant's service in Bosnia comes under the purview 
of the amended regulation.  

In Daye v. Nicholson, 20 Vet App 512 (2006), the Court chastised 
VA for not securing and reviewing the history of the appellant's 
unit for possible alternative sources of evidence of combat or 
stressors.  In this case, incomplete efforts have been undertaken 
to find the relevant Army records to document the type of mission 
the appellant's unit (Bravo Company, 249th Signal Battalion, 3rd 
Brigade, 49th Armor Division, APO AE 09789) performed in Bosnia.  
On remand, the AMC/RO should undertake searches regarding the 
appellant's dates of service in Bosnia and his claimed duties as 
a Radio Access Supervisor with that unit in Bosnia.  If some 
information regarding a claimed incident is obtained, the RO 
should make sure that all additional available information is 
sought.  In addition, as indicated by the Court, a medical 
opinion as to the nature and etiology of the appellant's current 
psychiatric pathology should be obtained on remand.

These considerations require the gathering of military and 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements and the development of all potentially relevant 
evidence as to all issues on appeal, this case is REMANDED to the 
RO for the following:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159, and 
any other applicable legal precedent has been 
completed.

2.  Obtain legible copies of all material from 
the appellant's Regular Army personnel records 
from the Official Military Personnel File 
(OMPF) or from any other appropriate source, 
to include all narrative performance 
evaluation reports, if any, and verify the 
dates the appellant was on active duty in 
Bosnia.  

3.  Contact the appellant to determine the 
names, addresses, and dates of treatment by 
any physicians, psychologists, Vet Centers, 
hospitals or treatment centers (VA, private, 
or other government) who have provided him 
with relevant evaluation or treatment for any 
psychiatric or psychological condition since 
his 2000 service separation, which have not 
already been provided.  After obtaining the 
appropriate signed authorizations from the 
appellant, the RO should contact each doctor, 
psychologist, hospital, or treatment center 
specified by the appellant to obtain any and 
all medical and psychiatric treatment records 
or reports relevant to the claims on appeal.  
All correspondence, as well as any medical 
treatment records obtained, should be made a 
part of the claims file.  

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his attorney should also be 
informed of the negative results and be given 
opportunity to secure the records.

5.  The RO should contact the Veteran to give 
him another opportunity to provide any 
additional details concerning his service in 
Bosnia, and any other information which could 
be used to substantiate the PTSD claim.  He 
should be advised that he is free to submit 
in-service letters and photographs, as well as 
buddy statements, and that this information is 
necessary to obtain supportive evidence of his 
claimed stressor events in service and that he 
must be specific as possible, because without 
such details an adequate search for verifying 
information cannot be conducted.

6.  After waiting a sufficient period to 
receive the Veteran's response, the RO should 
send copies of the appellant's DD Forms 214 
and 215 and records reflecting his Army unit 
assignment in Bosnia in 2000, with a copy of 
this remand, to the Joint Services Records 
Research Center (JSRRC), or any other 
appropriate agency, for verification of the 
alleged stressor events in service.  

a.  Specifically, the RO should ask for 
copies of all documents relating to the 
mission performed in Bosnia in 2000 by HHC 
and Bravo Company, 249th Signal Battalion, 
3rd Brigade, 49th Armor Division, APO AE 
09789, and the conditions under which the 
mission was performed.

b.  The RO should also ask for a 
description of the duties that would have 
been performed by a soldier with the MOS of 
31R30 (RAU Supervisor) in the 249th Signal 
Battalion, 3rd Brigade, 49th Armor Division, 
APO AE 09789 in Bosnia in 2000.  

c.  If additional information is requested 
by JSRRC or any other entity in order to 
verify a claimed stressor, the appellant 
and his attorney should be so notified.

7.  The RO must then make a specific 
determination as to whether or not the 
appellant was exposed to hostile military or 
terrorist activity in service.

8.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the RO should 
schedule the appellant for a VA psychiatric 
evaluation to determine the nature, onset 
date, and etiology of any current psychiatric 
or psychological pathology and specifically to 
determine whether PTSD is present, and, if so, 
whether it is linked to the appellant's active 
service.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  An opinion 
in response to the questions below should 
be obtained even if the appellant does not 
report for the examination.

The psychiatrist should conduct an examination 
with consideration of the criteria for PTSD.  
The RO must specify for the examiner whether 
the appellant served in a combat area and what 
non-combat area stressor or stressors that it 
has determined are established by the record, 
and the examiner must be instructed which of 
those events may be considered for the purpose 
of determining whether the appellant was 
exposed to a stressor in service.

The examining psychiatrist, after examination 
of the Veteran and review of his entire 
medical history, to include in-service and 
post-service medical reports, should provide 
an opinion as to the diagnosis and etiology of 
any psychiatric disorder found.  

The examiner should also reconcile all 
psychiatric diagnoses documented in the 
appellant's records, and provide a current 
psychiatric diagnosis.  The psychiatrist 
should also offer an opinion as to the onset 
date of the appellant's psychiatric 
condition(s), if any.  If the examiner finds 
that a psychiatric disorder is etiologically 
related to service, to the extent possible, 
the psychiatrist should indicate the 
historical degree of impairment due any 
psychiatric disorder found to be related to 
service, as opposed to that due to other 
causes, if any, such as other psychiatric 
disorders, personality defects, and/or non-
service-connected physical disabilities.

In particular, the psychiatrist should offer 
an opinion, with degree of medical probability 
expressed, as to whether the cause(s) of the 
appellant's psychiatric disorder(s) is (are) 
attributable to, or related to, any disease or 
incident suffered during his active service, 
any disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of such 
causes or to some other cause or causes.  

The psychiatrist should identify all mental 
disorders which have been present, and 
distinguish conditions which are acquired from 
conditions which are of developmental or 
congenital origin, if any.  The opinion should 
reflect review of pertinent material in the 
claims file.  The psychiatrist should 
integrate the previous psychiatric findings 
and diagnoses with current findings to obtain 
a true picture of the nature of the Veteran's 
psychiatric status.  If there are different 
psychiatric disorders, the psychiatrist should 
reconcile the diagnoses and should specify 
which symptoms are associated with each of the 
disorders.  The findings of all pertinent 
psychological and neuropsychological testing 
should be discussed.

If a diagnosis of PTSD is appropriate, the 
examiner should specify the "stressors" that 
caused the disorder and the evidence relied 
upon to establish the existence of the 
stressor(s).  In addition to the other 
information provided in the examination 
report, the examiner should specifically state 
whether or not a claimed stressor is related 
to the Veteran's fear of hostile military or 
terrorist activity.  The examiner should also 
describe which stressor(s) the appellant re-
experiences and how he re-experiences them.  
All necessary special studies or tests, 
including psychological testing and evaluation 
such as the Minnesota Multiphasic Personality 
Inventory (MMPI), are to be accomplished if 
deemed necessary.  If there are no stressors, 
or if PTSD is not found, that matter should 
also be specifically set forth.

Specifically, the examiner must address the 
questions of:

a.  Whether the Veteran's current 
psychiatric pathology is causally or 
etiologically related to his periods of 
military service or to some other cause 
or causes.  (It is not necessary that the 
exact causes - other than apparent 
relationship to some incident of service 
- be delineated.);

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (September 1979 to September 
1982, August 1991 to September 1994, and 
February 2000 to October 2000);

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have occurred 
within one year after his service 
separation in October 2000; and 

d.  Is any portion of the appellant's 
current psychiatric pathology caused by, 
related to or aggravated by any one or a 
combination of the appellant's service-
connected disabilities (lumbar spine with 
radiculopathy), including associated 
pain, or to his TDIU rating?

In assessing the relative likelihood as to 
origin and etiology of the appellant's 
psychiatric pathology, the examiner should 
apply the standard of whether it is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50-50 degree of 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

If any opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the examiner concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state whether 
the inability to provide a definitive opinion 
was due to a need for further information 
(with said needed information identified) or 
because the limits of medical knowledge had 
been exhausted regarding the etiology of the 
Veteran's psychiatric pathology.  See Jones v. 
Shinseki, 23 Vet. App. 383 (2010).

9.  Upon receipt of the VA examination report, 
the RO should conduct a review to verify that 
all requested opinions have been offered.  If 
information is deemed lacking, the RO should 
refer the report to the VA examiner for 
corrections or additions.  See 38 C.F.R. § 4.2 
(If the findings on an examination report do 
not contain sufficient detail, it is incumbent 
upon the rating board to return the 
examination report as inadequate for 
evaluation purposes.).  

10.  After all appropriate development has 
been accomplished, the RO should consider all 
of the evidence of record and re-adjudicate 
the appellant's claim.  The RO should ensure 
that direct, presumptive, aggravation, and 
secondary theories of service connection are 
considered.

11.  If any benefit sought on appeal remains 
denied, the appellant and his attorney should 
be provided a supplemental statement of the 
case (SSOC) and given an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

